Case: 16-17080   Date Filed: 08/24/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17080
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cr-20397-UU-2



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

OSCAR MAZARET,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 24, 2017)



Before JORDAN, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 16-17080     Date Filed: 08/24/2017    Page: 2 of 2


PER CURIAM:



      Oscar Mazaret appeals his 37-month sentence, imposed at the low end of the

advisory guideline range, after pleading guilty to one count of conspiracy to import

heroin and cocaine into the United States, in violation of 21 U.S.C. § 963 (an

offense carrying a 20-year maximum penalty). Mazaret received a longer sentence

than his two co-conspirators; the district court said this difference was due to

Mazaret’s greater criminal history. We see no unwarranted disparity. The district

court considered and rejected Mazaret’s arguments for mitigation in weighing the

18 U.S.C. § 3553(a) factors and did not place undue weight on his criminal history.

See United States v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013). Mazaret’s

sentence has not been shown to be substantively unreasonable.

      AFFIRMED.




                                          2